DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The instant office action is in response to communication filed on 09/30/2020.
Claims 1-20 are pending of which claims 1, 13, and 20 are pending.
The IDS(s) submitted on 03/19/21, 07/07/21, and 03/11/22 is considered and pertinent prior art has been identified.
Internet Communications
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.
Claim Objections
Claim 2 is objected to because of the following informalities: Line 2 : “…first information” and needs to be amended to recite “…the first information” to prevent lack of antecedent basis.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim is directed to “ a computer readable storage medium” and medium comprises transitory component and the transitory component does not map to any one of the four categories of patent eligible subject matter.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 7, 13, 15, and 20 is/are rejected under 35 U.S.C. 102(a)(2)as being anticipated by Babaei et al (US 20190215897 A1 - All citations and drawings are fully supported by the provisional documents on which priority is relied on).

	Regarding claim 1, Babaei discloses 
	An information reporting method (i.e. see Figs. 4, 30-42), operable by a terminal, comprising:
when the terminal (i.e. Fig. 4 Wireless Device 406 and further shown to receive DRX Configuration in Fig. 37 which primarily constitutes the DRX Inactivity Timer and DRX-On Duration Timer and when the timer is running the DRX cycle is in the ON duration or active Time portion(See end of Paragraph 462)  and is further shown in Fig. 38 - see also paragraph 475) is in a discontinuous reception (DRX) mode (See Figs. 37 and 38 and paragraphs 462 and 475 on DRX mode consisting active/on and inactive/not active/off portions - see paragraphs 433-434 on operations of these timers in controlling the different DRX modes) , determining,
according to first information (per Fig. 38 and paragraph 475 the first information received by the base station includes MAC CE plus the SP-CSI configuration and the DRX configuration parameters including the DRX-ON Duration, and DRX Inactivity Timer values)  whether the terminal in an inactive time reports a channel state information (CSI) report (Note that in paragraph 381 the Network has ability to indicate CSI Report is allowed to be transmitted or not based on the ReportQuantity set to “No Report” and in paragraph 474 it clearly indicates the preference to send SP CSI only in the non active/inactive time portions of the DRX and the limitation of selectively sending SP CSI on inactive time portion is met. Per Paragraph 475 the Wireless Device/Terminal may transmit CSI info in the not active time portion and the CSI transmitted in the not active time/inactive time is the SP CSI (Semi-Persistent CS) as shown in Fig. 38 with a rectangle button indicting  CSI is transmitted.  In Fig. 42 clearly like Fig. 38 SP CSI is transmitted in the first TTI which is in the inactive time/not active time of the DRX operation);
wherein the first information is configured to indicate allowing the terminal in the inactive time (i.e. not active time shown in Figs. 38 and 42) to report the CSI report at a CSI report instant(i.e. SP CSI being transmitted in the inactive/not active time wherein the CSI Report instant is in the first TTI as shown at least for Fig. 42) , or prohibiting the terminal in the inactive time from reporting a semi-persistent or aperiodic CSI report reported on a physical uplink shared channel (PUSCH) at the CSI report instant.(per paragraph 381 the Network has ability to indicate CSI Report is allowed to be transmitted or not based on the ReportQuantity set to “No Report” and applies to periodic or semi-periodic or aperiodic CSI reporting on any uplink channel)
	Regarding Claim 13, Babaei  discloses
a terminal (Fig. 4 Wireless Device 406) comprising: a processor (Fig. 6 Processor 408) where in the processor is configured to,
when the terminal (i.e. Fig. 4 Wireless Device 406 and further shown to receive DRX Configuration in Fig. 37 which primarily constitutes the DRX Inactivity Timer and DRX-On Duration Timer and when the timer is running the DRX cycle is in the ON duration or active Time portion(See end of Paragraph 462)  and is further shown in Fig. 38 - see also paragraph 475) is in a discontinuous reception (DRX) mode (See Figs. 37 and 38 and paragraphs 462 and 475 on DRX mode consisting active/on and inactive/not active/off portions - see paragraphs 433-434 on operations of these timers in controlling the different DRX modes) , determining,
according to first information (per Fig. 38 and paragraph 475 the first information received by the base station includes MAC CE plus the SP-CSI configuration and the DRX configuration parameters including the DRX-ON Duration, and DRX Inactivity Timer values)  whether the terminal in an inactive time reports a channel state information (CSI) report (Note that in paragraph 381 the Network has ability to indicate CSI Report is allowed to be transmitted or not based on the ReportQuantity set to “No Report” and in paragraph 474 it clearly indicates the preference to send SP CSI only in the non active/inactive time portions of the DRX and the limitation of selectively sending SP CSI on inactive time portion is met. Per Paragraph 475 the Wireless Device/Terminal may transmit CSI info in the not active time portion and the CSI transmitted in the not active time/inactive time is the SP CSI (Semi-Persistent CS) as shown in Fig. 38 with a rectangle button indicting  CSI is transmitted.  In Fig. 42 clearly like Fig. 38 SP CSI is transmitted in the first TTI which is in the inactive time/not active time of the DRX operation);
wherein the first information is configured to indicate allowing the terminal in the inactive time (i.e. not active time shown in Figs. 38 and 42) to report the CSI report at a CSI report instant(i.e. SP CSI being transmitted in the inactive/not active time wherein the CSI Report instant is in the first TTI as shown at least for Fig. 42) , or prohibiting the terminal in the inactive time from reporting a semi-persistent or aperiodic CSI report reported on a physical uplink shared channel (PUSCH) at the CSI report instant.(per paragraph 381 the Network has ability to indicate CSI Report is allowed to be transmitted or not based on the ReportQuantity set to “No Report” and applies to periodic or semi-periodic or aperiodic CSI reporting on any uplink channel)
	Regarding claim 20, Babaei discloses a computer readable storage medium (Fig. 4 Memory 409), comprising a computer program (Fig. 4 Instructions 410) stored thereon; where in the computer program is executed by a processor to:
	when the terminal (i.e. Fig. 4 Wireless Device 406 and further shown to receive DRX Configuration in Fig. 37 which primarily constitutes the DRX Inactivity Timer and DRX-On Duration Timer and when the timer is running the DRX cycle is in the ON duration or active Time portion(See end of Paragraph 462)  and is further shown in Fig. 38 - see also paragraph 475) is in a discontinuous reception (DRX) mode (See Figs. 37 and 38 and paragraphs 462 and 475 on DRX mode consisting active/on and inactive/not active/off portions - see paragraphs 433-434 on operations of these timers in controlling the different DRX modes) , determining,
according to first information (per Fig. 38 and paragraph 475 the first information received by the base station includes MAC CE plus the SP-CSI configuration and the DRX configuration parameters including the DRX-ON Duration, and DRX Inactivity Timer values)  whether the terminal in an inactive time reports a channel state information (CSI) report (Note that in paragraph 381 the Network has ability to indicate CSI Report is allowed to be transmitted or not based on the ReportQuantity set to “No Report” and in paragraph 474 it clearly indicates the preference to send SP CSI only in the non active/inactive time portions of the DRX and the limitation of selectively sending SP CSI on inactive time portion is met. Per Paragraph 475 the Wireless Device/Terminal may transmit CSI info in the not active time portion and the CSI transmitted in the not active time/inactive time is the SP CSI (Semi-Persistent CS) as shown in Fig. 38 with a rectangle button indicting  CSI is transmitted.  In Fig. 42 clearly like Fig. 38 SP CSI is transmitted in the first TTI which is in the inactive time/not active time of the DRX operation);
wherein the first information is configured to indicate allowing the terminal in the inactive time (i.e. not active time shown in Figs. 38 and 42) to report the CSI report at a CSI report instant(i.e. SP CSI being transmitted in the inactive/not active time wherein the CSI Report instant is in the first TTI as shown at least for Fig. 42) , or prohibiting the terminal in the inactive time from reporting a semi-persistent or aperiodic CSI report reported on a physical uplink shared channel (PUSCH) at the CSI report instant.(per paragraph 381 the Network has ability to indicate CSI Report is allowed to be transmitted or not based on the ReportQuantity set to “No Report” and applies to periodic or semi-periodic or aperiodic CSI reporting on any uplink channel)
	Regarding Claims 3 and 15, Babaei discloses the method of claim 1 and the terminal of claim 13 as set forth above, and further disclose: wherein the first information is configured to indicate allowing the terminal in the inactive time to report at the CSI report instant at least one of the following: a periodic CSI report reported on a physical uplink control channel (PUCCH), a semi-persistent CSI report reported on a PUCCH (See Figs 38 and 42 where SP CSI on PUCCH is allowed) , a semi-persistent CSI report reported on a PUSCH, and an aperiodic CSI report reported on a PUSCH. (See Figs 38 and 42 where SP CSI on PUCCH is allowed - see paragraphs 482 and 486 )
	Regarding claim 7, Babaei discloses the method according to claim 1, wherein the first information is predefined; or, wherein before the determining, according to first information(per Fig. 38 and paragraph 475 the first information received by the base station includes MAC CE plus the SP-CSI configuration and the DRX configuration parameters including the DRX-ON Duration, and DRX Inactivity Timer values)  , whether the terminal in an inactive time reports a channel state information (CSI) report, the method further comprises: receiving the first information transmitted by a network device. (i.e. the first information is received from the network device which is the base station - see paragraph 475 and Figs. 37 and 38)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Babaei in view of Jin et al (US 20190306915 A1).
	Regarding claims 2 and 14, Babaei discloses the method according to claim 1 and the terminal according to claim 13, as set forth above but further discloses 
	determining, according to the first information(per Fig. 38 and paragraph 475 the first information received by the base station includes MAC CE plus the SP-CSI configuration and the DRX configuration parameters including the DRX-ON Duration, and DRX Inactivity Timer values) , whether the terminal in the inactive time reports a CSI report obtained by the CSI measurement; (Note that in paragraph 381 the Network has ability to indicate CSI Report is allowed to be transmitted or not based on the ReportQuantity set to “No Report” and in paragraph 474 it clearly indicates the preference to send SP CSI only in the non active/inactive time portions of the DRX and the limitation of selectively sending SP CSI on inactive time portion is met. Per Paragraph 475 the Wireless Device/Terminal may transmit CSI info in the not active time portion and the CSI transmitted in the not active time/inactive time is the SP CSI (Semi-Persistent CS) as shown in Fig. 38 with a rectangle button indicting  CSI is transmitted.  In Fig. 42 clearly like Fig. 38 SP CSI is transmitted in the first TTI which is in the inactive time/not active time of the DRX operation);
	wherein the first reference signal comprises at least one of the following: CSI reference signals (CSI-RS) for channel measurement, CSI-RS for interference measurement, CSI-interference measurement (IM) for interference measurement, CSI reference signals (CSI-RS) or synchronization signal block (SSB) for reference signal receiving power (RSRP) measurement. (See paragraphs 294 and 400 CSI-RS for channel measurement and more in paragraph 396 partially reciting “…When a UE receives an activation command for CSI - RS resource ( s ) for channel measurement and CSI - IM / NZP CSI - RS resource ( s ) for interference measurement associated with configured CSI resource setting ( s ) in slot n …”)
	Babaei fails to clearly disclose when the terminal is in the DRX mode, performing, by the terminal, CSI measurement, only when at least one transmission occasion of a first reference signal is received within an active period no later than a CSI reference resource.
	Jin, in the same endeavor discloses CSI reporting in DRX mode (i.e. Fig. 1I DRX Cycle 1I-00), and further discloses when the terminal is in the DRX mode, performing, by the terminal, CSI measurement,(See paragraph 150) only when at least one transmission occasion of a first reference signal (Fig. 1I  CSI-RS 1I-85) is received within an active period (i.e. CSI-RS  1I-85 is received in active time of Fig. 1I)  no later than a CSI reference resource (and CSIR-RS 1I-85 is prior to the CSI reference resource CSI Report 1I-90) .  (See paragraphs 136 and 150 and Fig. 1I)
	In view of the above, having the method and terminal of Babaei and then given the well- established teaching of Jin, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method and terminal of Babaei as taught by Jin, since Jin states in paragraphs 9 and 43 that the modification results in providing a mechanism for reporting channel state  reference signal in next generation mobile communication system. 
Allowable Subject Matter
Claims 4-6, 8-12 and 16-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The examiner wants to bring to the attention of Applicant that the reference cited in the IDS WO2014101107 (A1) where corresponding anticipatory rejections were in three International Offices are pertinent to the prosecution of the pending claims.  The examiner concurs with the International Offices’ rejections and the examiner will consider using these references
The Examiner also would like to point out that the secondary reference, Jin et al (US 20190306915 A1) fully anticipates the independent claims per Fig. 1I and associated narration in the disclosure.  Also, Ang et al (US 20180097598 A1) anticipates the independent claims.  Finally, Olson et al (WO 2019/120520 A1) is worth noting on its disclosure of not transmitting redundant CSI reports.
The examiner also wants to bring to the attention of the Applicant that the objected claims are not vetted to see if the Applicant document relied on for foreign priority fully support these objected claims.  The Applicant is encouraged to provide a certified translation to enhance prosecution.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HABTE MERED whose telephone number is (571)272-6046. The examiner can normally be reached Monday - Friday 12-10 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 5712722832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HABTE MERED/Primary Examiner, Art Unit 2474